Citation Nr: 0416200	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability of the neck or cervical spine.  

2.  Entitlement to service connection for cellulites of the 
left leg and heel.  


REPRESENTATION

Appellant represented by:	Bill Smith Homeless Veterans 
Project


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The Board notes that the veteran filed a claim for service 
connection for a left leg disability in November 2000.  After 
the RO denied the claim and the veteran submitted a timely 
notice of disagreement (NOD), the RO issued a statement of 
the case, which addressed cellulitis (a skin disease) of the 
left leg and heel and that issue was perfected for appellate 
review.  The RO did not fully address the issue of a left leg 
disability other than cellulitis.  There is post-service 
medical evidence in the claims file of peripheral neuropathy 
of both lower extremities.  While neither the veteran or his 
representative has specifically claimed service connection 
for a neurological disability of the left lower extremity, it 
is apparent that the assertions made by and on behalf of the 
veteran include an additional claim of service connection for 
a left leg disability due to in-service trauma, which is 
separate and distinct from a skin disease.  In light of the 
original broader claim of service connection for a left leg 
disability (without specifying cellulitis), the RO decision 
denying that claim, the NOD to that decision, and the post-
service medical evidence of disability of a left leg, the 
Board finds that, while the only issue that has been 
perfected for appellate consideration is service connection 
for cellulitis of the left leg and heel, the veteran did 
submit a timely NOD for the claim for service connection for 
a disability of the left leg other than cellulitis.  However, 
the Board must remand that issue for the RO to send the 
veteran a statement of the case, and to give the veteran an 
opportunity to perfect an appeal of such issue by thereafter 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issues of service connection for a disability of the left 
leg (other than cellulites), to include peripheral 
neuropathy, and a chronic disability of the neck or cervical 
spine are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The remand is 
attached to this decision below. 
FINDINGS OF FACT

The veteran was treated for cellulitis of the left heel and 
ankle while on active duty; his 1960 service separation 
examination of the left lower extremity, to include the skin, 
was normal, and the post-service medical evidence of record 
does not reveal cellulitis or residuals of cellulitis of the 
left lower extremity or foot.  


CONCLUSION OF LAW

Service connection for claimed cellulitis of the left leg and 
heel is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the March 2003 
Statement of the Case and December 2000, June 2001, September 
2002,  and September 2003 letters from the RO to the veteran 
adequately informed him of the information and evidence 
needed to substantiate his claims.  The Statement of the Case 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
instance the veteran was issues a letter outlining the 
provisions of the VCAA in June 2001 prior to the initial 
unfavorable decision of the RO in September 2001.  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, his records of treatment after service at West Los 
Angeles VA and at the University of California at Los Angeles 
(UCLA).  The RO obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran's VA records include a 
report of a VA examination of the his lower extremities, 
hospital records, and out-patient clinic records, all dated 
in recent years, which do not show a current diagnosis of 
cellulitis of the left leg or foot.  The Board finds that the 
relevant medical evidence of record, to include the report of 
this VA examination and a normal separation examination, 
contains sufficient detail to make a decision on the issue of 
service connection for cellulitis of the left leg and heel.  
Thus, there is no duty to provide another examination or a 
medical opinion with regard to this issue on appeal.  38 
U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Factual Background.  The veteran's DD 214 revealed he was 
awarded a parachutist badge.  

On service entrance examination in January 1958 no 
abnormality of the neck, lower extremities or spine was 
noted.  May 1959 service medical records noted the veteran 
had a blister on the left heel that was infected.  Cellulitis 
of the left heel and ankle was diagnosed.  On his Report of 
Medical History, dated in October 1959, it was noted that the 
veteran was hospitalized in April for cellulitis of the left 
heel.  No abnormalities of the left lower extremity or skin 
was found upon the clinical examination at that time, other 
than a scar on the left cheek.  

The veteran filed his original claim for service connection 
for a left leg disability in November 2000.  (As noted in the 
introduction, the only issue that has been fully developed 
for appellate review is the claim for service connection for 
cellulites of the left leg and foot, which is a skin disease; 
the issue of service connection for a left leg disability 
(other than cellulitis), to include peripheral neuropathy, 
was referred to the RO for further development, to include 
issuance of a statement of the case that includes all of the 
applicable law and regulations.)    

In April 2001 the veteran's representative submitted copies 
of his records of treatment from UCLA Medical Center.  They 
included records dated from 1995 to 1996 for treatment of 
neck pain.  Diagnostic studies, including X-rays, a Magnetic 
Resonance Imaging (MRI), and electromyography (EMG), resulted 
in diagnoses of degenerative cervical spondylosis and 
cervical myelopathy.  (The issue of service connection for a 
cervical spine disability is also addressed in the remand 
below.)  A neurological evaluation in May 1996 noted that the 
veteran had atrophy of the left leg with an abnormal gait and 
that he fatigued easily.  The veteran gave a history of 
multiple injuries, including falls, a motor vehicle accident, 
and sports-related trauma.  He also reported having an 
anterior microscopic diskectomy and allograft fusion with 
Orion cervical plating in September 1996.  

The RO obtained the veteran's VA treatment records for the 
period from April 2000 to October 2002.  November 2001 
records included an operative report of a partial hardware 
removal, cervical diskectomy, cloward fusion, laminectomy and 
bilateral foraminotomies of the cervical spine.  April 2002 
VA neurology evaluation noted the veteran had persistent 
balance problems while walking and bilateral hand numbness.  
Examination revealed bilateral corticospinal tract signs and 
decreased vibratory sensation in his distal lower extremities 
and inconsistent decreased pinprick in his upper extremities 
and the lateral sides of his legs.  A neuropathy work up was 
negative.  The assessments were cervical spondylotic 
myelopathy; status post cervical anterior diskectomy and 
anterior interbody fusion, cervical laminectomies and 
bilateral cervical foraminotomies; and mild peripheral 
sensory neuropathy secondary to alcohol abuse.  During 
October 2002 the veteran was hospitalized at VA.  It was 
noted the veteran had some underlying cognitive dysfunction.  

The post-service medical evidence is negative for cellulitis 
of the left lower extremity or foot. 

October 2002 VA records noted the veteran was being 
discharged to Windsor Gardens Convalescent Hospital and gave 
the complete address and telephone number of the facility.  
In addition the complete address and telephone number of both 
the veteran's daughter and mother appear in the October 2002 
VA Social Work Assessment.  

In January 2003 the RO received a response to their request 
for the veteran's Social Security records from the Social 
Security National Records Center.  They replied that they 
could not send the medical records requested because the 
veteran had not filed for disability benefits.  

Kaiser Permanente forwarded the veteran's records of 
treatment to the RO in February 2003.  They did not include 
any references to treatment for a left leg disorder, to 
include cellulitis.  

In March 2003 Cedars Sinai responded to the RO's request for 
records and stated the veteran had not been treated at their 
facility.  

Requests for records of treatment from Womack Army Hospital 
did not locate any records of treatment of the veteran.  

In October 2003, QTC sent a letter to the veteran informing 
him that he was scheduled for an examination in November 
2003.  The letter was addressed to the veteran in care of the 
Homeless Veterans Project.  QTC then informed the RO that the 
veteran had failed to report for the scheduled examination.  

The RO issued a supplemental statement of the case to the 
veteran in December 2003.  It was addressed to the veteran in 
care of the Homeless Veterans Project.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis.  The veteran's service medical records show that 
cellulitis of the left ankle and heel was diagnosed and 
treated in May 1959.  Although the veteran reported being 
hospitalized in April for treatment of cellulitis upon his 
October 1959 separation examination, the only references to 
cellulitis in the service medical records appear in May 1959 
treatment records.  The RO's search failed to reveal any 
additional service medical or hospital records.  In any 
event, while the history of in-service cellulitis was noted 
on the separation examination, it is apparent that such 
resolved with treatment as the clinical evaluation of the 
skin and lower extremities was reported as normal at that 
time and there is no indication of cellulitis of the left leg 
or foot in any of the post-service medical records.

The claims folder does not include any current diagnosis of 
cellulitis of the left leg or foot, to include the ankle and 
heel.  A disorder of the lower extremities was first noted in 
private medical records in 1995, approximately 35 years after 
the veteran's separation from the service, and there is no 
indication that such is a residual of a  skin infection 
decades earlier.  The veteran has not identified any records 
of treatment since service for a recurrence of cellulitis.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The post-service medical evidence of record, to include a 
report of a VA examination, VA hospital, and VA out-patient 
clinic records, all dated in recent years, shows no 
cellulitis or residuals of cellulitis of the left leg or 
heel.  To the extent that the veteran's claim can be 
construed as relating he currently has cellulitis of the left 
lower extremity or foot, the Board notes that a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu, supra.  

In the absence of a current diagnosis of cellulitis or any 
residuals of cellulitis of the left leg and heel, the claim 
for service connection for such must be denied.  


ORDER

Service connection for cellulitis of the left leg and heel is 
denied.  


REMAND

As noted in the Introduction to the above decision, the 
veteran has submitted a timely notice of disagreement to the 
RO's decision denying service connection for a left leg 
disability (other than cellulitis).  Accordingly, the Board 
must remand this claim to the RO for issuance of a statement 
of the case on such issue, and to give the veteran an 
opportunity to perfect an appeal by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran is also seeking service connection for a neck or 
cervical spine disorder.  His representative has asserted 
that the veteran's current cervical spine disorder is related 
to injuries to the neck sustained as the result of repeated 
parachute jumps while on active duty.  

The service personnel records confirm that the veteran was 
awarded a parachutist badge.  The service medical records 
show that he was treated for a neck strain.  There is also 
post-service medical and X-ray evidence that confirms a 
current cervical spine disability.

While there is no competent evidence that links a current 
cervical spine disability to service, the regulations provide 
that VA will obtain a medical opinion when the evidence of 
record does not contain sufficient medical evidence to decide 
the claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, the RO fulfilled its statutory duty to assist 
the veteran in developing the facts pertinent to his claim by 
ordering an examination.  Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The RO arranged for the veteran to be 
scheduled for a fee basis orthopedic examination by QTC.  

In Dusek v. Derwinski, 2 Vet. App. 519 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation."  This Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Court, in similar circumstances in Hyson v. Brown, 5 Vet. 
App. 262 (1993), held that the burden is on VA to demonstrate 
that notice was sent to appellant's latest address of record.  
In addition, VA must show that appellant lacked "adequate 
reason" or "good cause" (see 38 C.F.R. § 3.655) for failing 
to report for the scheduled examination.  

The regulation reads as follows:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause fails to 
report for such examination, or 
reexamination action in accordance with 
this section shall be taken.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2003).  

QTC addressed the letter informing the veteran of the 
examination to the veteran in care of the Homeless Project.  
The letter was not addressed to the veteran's representative 
at the Bill Smith Veterans Homeless Project.  The claims 
folder included the veteran's most recent address, which was 
not the Bill Smith Veterans Homeless Project, but a 
convalescent hospital.  In addition, the complete names and 
addresses of the veteran's mother and daughter were in the VA 
Social Work records of October 2002.  VA records included 
alternate addresses for the veteran.  The Board is also 
unable to determine if the veteran or his representative 
received the October 2003 letter scheduling the examination 
or the December 2003 supplemental statement indicating he had 
failed to report for examination.  


In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should determine whether the 
veteran's claim for service connection 
for a left leg disability (other than 
cellulitis) requires additional 
development.  If no such action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), to include the 
law and regulation pertaining to the one-
year presumption for organic diseases of 
the nervous system, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of his 
notice of disagreement. If, and only if, 
the veteran files a timely substantive 
appeal should the claim be returned to 
the Board. 

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on the claim.  

3.  The RO should make inquiries of the 
veteran's mother, sister or his 
representative to verify the veteran's 
current address.  (The address and 
telephone number of the veteran's mother 
and sister appears in an October 2002 VA 
Social Work Assessment and Referral which 
is included in his claims folder.)  

4.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who treated the 
veteran for any disorder neck since his 
separation from service.  After securing 
the necessary releases, the RO should 
obtain all records that are not already 
in the claims folder.  

5.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine if there is any 
relationship between a currently 
diagnosed cervical spine disability and 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  After reviewing 
the relevant medical records in the 
claims folder, recording the veteran's 
history, the clinical evaluation, and 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 or more 
probability) that any current disability 
of the neck or cervical spine that may be 
present began during or is causally 
related to any incident of service, to 
include any trauma associated with 
parachute jumps.

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for service connection for a 
chronic neck or cervical spine 
disability.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC), which 
includes notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



